DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6 – 8, 10, 12, 14 – 19, and 27 – 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahajan et al. (WO 2018-094057).
Regarding claim 1, in Figures 1 and 3, Mahajan discloses a method of making a flexible device, the method comprising: providing a flexible substrate (2) including a registration area (6) and one or more channels (8) on a major surface (4) thereof, the channels extending into the registration area (Figure 1); providing a solid circuit die (20) on the registration area, the solid circuit die having one or more contact pads (22, Figure 5A) on a surface thereof; forming one or more electrically conductive traces (30, Figures 8B – 8C) in the channels to electrically contact with the contact pads of the solid circuit die; and flowing a first polymer liquid (adhesive ink 40) in the channels to cover a 
Regarding claim 2, Mahajan discloses wherein flowing the first curable polymer further comprises filling a cavity in the channels underneath the solid circuit die with the first polymer liquid, primarily by a capillary force (Figures 1 and 3). 
Regarding claim 6, Mahajan discloses wherein the registration area includes a pocket to receive the solid circuit die, and the pocket is oversized such that there is a gap between edges of the pocket and the solid circuit die (Figures 1 and 3).
Regarding claim 7, Mahajan discloses flowing a second polymer liquid in the gap to at least partially fill the gap (Figures 1 and 3).
Regarding claim 8, Mahajan discloses solidifying the second polymer liquid, wherein a product of solidifying the second polymer liquid has a higher modulus than that of the flexible substrate (Figures 1 and 3).
Regarding claim 10, Mahajan discloses wherein forming the one or more electrically conductive traces comprises disposing a conductive liquid into the channels and flowing the conductive liquid, primarily by a capillary force, in the channels, and solidifying the conductive liquid (Figures 1 and 3).
Regarding claim 12, Mahajan discloses wherein the channels comprise an inlet channel and an outlet channel that are fluidly connected, and the first polymer liquid flows into the inlet channel (Figures 1 and 3).
Regarding claim 14, Mahajan discloses flexible device comprising: a flexible substrate (2) including a registration area (6) and one or more channels (8) on a major surface (4) thereof, the channels extending into the registration area (Figure 1); a 
Regarding claim 15, Mahajan discloses wherein the product of solidifying the first polymer liquid at least partially fills a cavity in the channels underneath the solid circuit die (Figures 1 and 3).
Regarding claim 16, Mahajan discloses wherein the product comprises a product of curing a UV curable polymer (Figures 1 and 3).
Regarding claim 17, Mahajan discloses wherein the registration area includes a pocket to receive the solid circuit die, and a product of solidifying a second polymer fluid at least partially fills the gap (Figures 1 and 3).
Regarding claim 18, Mahajan discloses wherein the product comprises a curing product of a UV curable polymer, and the product has a higher modulus than that of the flexible substrate (Figures 1 and 3).
Regarding claim 19, Mahajan discloses wherein the channels comprise an inlet channel and an outlet channel that are fluidly connected, and the product of solidifying the first polymer liquid extends from the inlet channel into the outlet channel (Figures 1 and 3). 
Regarding claim 27, Mahajan discloses flexible device comprising: a flexible substrate (2) having a circuitry thereon; an island structure (6) on the flexible substrate to at least partially cover the circuitry thereon, the island structure including one or more surface channels on an exposed surface (4) thereof, one or more via channels (8) fluidly connected to at least one of the surface channels; one or more electrically conductive traces (30, Figures 8B – 8C) formed in the surface channels and the via channels to electrically contact with the circuitry on the flexible substrate underneath the island structure; and a product of solidifying a first polymer liquid (adhesive ink 40) that covers a free surface of the electrically conductive traces (bottom surface of traces 30, Figure 8B).
Regarding claim 28, Mahajan discloses wherein the flexible substrate having a modulus El, and a thickness t1, the island structure having a modulus E2 and a thickness t2, and the ratio of (E2xt2)/(E1xt1) is greater than 7 (Figures 1 and 3).
Regarding claim 29, Mahajan discloses wherein the flexible substrate having a modulus E]1, and a thickness t1, the island structure having a modulus E2 and a thickness t2, and when an overall in-plane strain applied onto the flexible substrate is between about 5% and about 50%, a is between about 5 and about 15, respectively (Figures 1 and 3).
Regarding claim 30, Mahajan discloses an overcoat to cover the island structure (Figures 1 and 3).
Regarding claim 31, Mahajan discloses wherein the first polymer liquid includes a UV curable polymer (Figures 1 and 3).
Regarding claim 32, Mahajan discloses wherein the island structure further includes a pocket to receive a solid circuit die, and a product of solidifying a second polymer fluid at least partially surrounding a periphery of the solid circuit die (Figures 1 and 3).
Regarding claim 33, Mahajan discloses wherein the island structure has a composition comprising: i) a urethane (meth)acrylate polymer comprising a reaction product of an aliphatic polyester, polycarbonate, or polyether diol, a diisocyanate, and a hydroxy functional methacrylate, and ii)a monofunctional (meth)acrylate monomer, wherein a cured homopolymer of at least one monofunctional (meth)acrylate monomer has a Tg of at least 60°C (Figures 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847